By the Court, Ingraham, J.
However discreditable an act may be, in a moral point of view, or as a breach of con-, fidence, it does not follow that the act is on that account to be held a corrupt one, within the meaning of the law, so as to avoid a contract. It must be corrupt as tainted by fraud, or illegal as in violation of some rule of law or some statute, to warrant such defense.
Besides, in this case the act was done at the request of one of the partners, which would relieve it from the charge of having been done without any authority.
The claim appears to have' been allowed only for actual expenses, or the equivalent therefor. Although board was not actually paid, the evidence showed what the board was worth, and there was no ground for rejecting that item merely because it was not paid. So far as the board was referred to, it may have been paid for in some other way, more expensive to Moore than actually paying the money.
Judgment affirmed, with costs.
Clerke. Gould and Ingraham, Justices.]